DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and associated arguments filed 1/31/2022 have been fully considered but they are not persuasive. The applicant argues that figures 9A of Charvin does not disclose a plurality of compression slots having a different shape from a plurality of strain relief slots. The Examiner respectfully disagrees. As seen in the annotated figure below, the compression slots have a different shape (V-shaped) as opposed to the strain relief slots, which are cut along a straight line:

    PNG
    media_image1.png
    275
    279
    media_image1.png
    Greyscale

The rejections are still considered proper. Furthermore, applicant’s amendments also have prompted a new search that resulted in new rejections using Risi et al. (US 2005/0234535) and/or Yu et al. (US 2013/003551), both of which show the use of compression slots and strain relief slots of different shapes (see figure 3E of Risi and figure 3D of Yu).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/046,362 (reference application) in view of Charvin (US 5,123,422), Yu et al. (US 2013/0035551, hereinafter Yu) or Risi et al. (US 2005/0234535,  hereinafter Risi). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims except for the compression and strain relief slots having different shapes. However, all of Charvin, Yu and Risi disclose medical devices/leads that utilize compression and strain relief slots having different shapes (see figure 9A of Charvin, figure 3E of Risi and figure 3D of Yu). Therefore it would have been obvious to one of ordinary skill in the art before the applciant’s effective filing date to utilize compression and strain relief slots having different shapes as taught by Charvin, Risi and Yu in order to allow for different types of flexure of the lead.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, 7-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charvin (US 5,123,422).
Regarding claims 1, 13 and 15, Charvin discloses a stiffening member for facilitating an insertion of an electrode lead having a plurality of electrodes in to a cochlea. The stiffening member comprises an elongate body (considered the distal end of element 8) having a first side closer to electrodes 11 and a second side opposite the first side and the stiffening member is integrated with an electrode lead (considered to be the middle and proximal portions of element 8 as well as the conductive filaments 9 and the electrodes 11), the stiffening member configured to maintain the electrode lead in a substantially straight configuration (see figures 2-9B and Col. 7, line 43-Col. 8, line 40). A plurality of compression slots 12 are distributed along the first side and are configured to compress in the presence of flexure force to bias the body in an inward direction (see figures 2-9B and Col. 8, line 20-Col. 9, line 35 and Col. 10, lines 23-41). A 2 are distributed along the second side and are configured to expand in the presence of flexure force to bias the body in an inward direction (figures 5, 9A and 9B and Col. 9, lines 28-47 and Col. 10, lines 23-41). As seen in the annotated figure below, the compression slots have a different shape (V-shaped) as opposed to the strain relief slots, which are cut along a straight line:

    PNG
    media_image1.png
    275
    279
    media_image1.png
    Greyscale

Regarding claims 2, 4 and 16, the slots are non-uniformally distributed because they have different sizes/shapes, but are uniformly distributed since they are spaced apart equally on each side (Figure 5). 
Regarding claim 5, as seen in figure 9A, the compression slots are different sizes/types than the complimentary strain relief slots to flex only inward toward the electrodes.
Regarding claim 7, the compression slots in figure 9A are considered “spring-back cuts” because they will provide a first degree of stiffness when first bending and each side of the slot is not in contact with the other side, but will provide a second, higher degree of stiffness once the two sides of the slot bend enough to contact each other.
Regarding claims 8 and 9, the lead must straighten upon removal, otherwise it could not be removed from the ear if the curvature was maintained.
Regarding claim 14, element 7 is considered an “orientation retainer” as claimed (see figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Charvin.
Regarding claims 3 and 17, Charvin discloses in figure 9B an alternative embodiment wherein the compression and strain relief slots are shown to get progressively large as you move down the lead. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to make the compression and strain relief slots get progressively large as you move down the lead as, using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Charvin in view of Simaan et al. (US 2011/0066160, hereinafter Simaan) or Tortonese et al. (US 9,211,403, hereinafter Tortonese).
Charvin, as described above, discloses the applicant’s basic invention but is silent as to using a pull wire to bend the distal end of the stiffening member. However, the use of pull wires to bend/steer the distal ends of implantable leads and stiffening members for use on the cochlea is notoriously old and well known in the art. For example, see Simaan (Fig. 6 and par. 0105-0107) and Tortonese (Figure 6B and associated paragraphs). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Charvin to include a pull wire as taught by Simaan and/or Tortonese to allow for maximum control of the lead during insertion of the tortuous cochlea to avoid injuring the patient.
Claims 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charvin in view of Thenuwara et al. (US 2011/0295352, hereinafter Thenuwara).
Regarding claims 11, 12 and 18, Charvin, as described above, discloses the applicant’s basic invention, with the exception of the stiffening member being a removable stylet. Attention is directed to Thenawura, which discloses a stiffening member 500 for a cochlear implant and thus is analogous art with Charvin. Thenuwara discloses a stylet/stiffening member 500 having an elongate body having a first side with compression slots 630 and a second side opposite the first side (see figures 6M-6P and par. 0055). The stylet/stiffening member 500 is encapsulated within electrode lead 190 such that the first side is closest to electrodes 195/465 (see figures 5, 5A and 10B-10C). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Charvin to make the stiffening member a removable stylet as taught by Thenawura, since Thenawura discloses that the stylet can then be adjusted along the longitudinal length to acquire a desired result based on numerous factors (par. 0043). 
Regarding claim 19, Charvin discloses the slots are non-uniformally distributed because they have different sizes/shapes, but are uniformly distributed since they are spaced apart equally on each side (Figure 5). 
Regarding claim 20, Charvin discloses in figure 9B an alternative embodiment wherein the compression and strain relief slots are shown to get progressively large as you move down the lead. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to make the compression and strain relief slots get progressively large as you move down the lead as, using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792